Citation Nr: 1339121	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  12-01 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation above 70 percent for posttraumatic stress disorder (PTSD) for the period prior to February 13, 2012.

2.  Entitlement to an evaluation above 70 percent for PTSD for the period beginning April 1, 2012.  


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to November 1986, June 1989 to June 1993, and November 2004 to December 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran submitted a timely notice of disagreement with a December 2011 decision denying entitlement to service connection for gastroesophageal reflux disease (GERD), restrictive airway disease claimed as respiratory condition, headaches, and the claim to reopen entitlement to service connection for bipolar disorder.  The Veteran was issued a statement of the case with respect to those issues in September 2013.  However, the Veteran failed to properly file a timely substantive appeal following the statement of the case.  Therefore, an appeal of those issues has not been perfected and they are not properly before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

In a May 2012 statement, the Veteran requested that he be afforded a hearing before a member of the Board at his local RO before a decision is rendered with regard to his claim for an increased evaluation for his service connected PTSD.  There is no indication from the record that the Veteran has been afforded a Board hearing in connection with the issue currently on appeal.  

Because such hearings before the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for the requested travel board hearing before the Board in accordance with the docket number of his appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


